Citation Nr: 1011527	
Decision Date: 03/26/10    Archive Date: 04/07/10

DOCKET NO.  05-17 709A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center 
in Wichita, Kansas


THE ISSUES

1.  Entitlement to service connection for posttraumatic 
stress disorder.

2.  Entitlement to service connection for an acquired 
psychiatric disorder, to include major depressive disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Katz, Associate Counsel




INTRODUCTION

The Veteran served on active duty from May 1961 to November 
1964.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2004 rating decision by the 
Department of Veterans Affairs (VA) Regional Office in 
Wichita, Kansas (RO) and Board remand.  


FINDINGS OF FACT

1.  The Veteran has a current diagnosis of posttraumatic 
stress disorder (PTSD) that is associated with an inservice 
stressor which is corroborated by credible supporting 
evidence.

2.  The evidence of record demonstrates that major depressive 
disorder is related to the Veteran's active duty service.


CONCLUSIONS OF LAW

1.  PTSD was incurred in active military service.  38 
U.S.C.A. §§ 1110, 1131, 5103A, 5107 (West 2002); 38 C.F.R. §§ 
3.303, 3.304, 4.125 (2009).

2.  An acquired psychiatric disorder was incurred in active 
military service.  38 U.S.C.A. §§ 1131, 5103A, 5107 (West 
2002); 38 C.F.R. § 3.303 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Without deciding whether notice and development requirements 
have been satisfied in the present case, the Board is not 
precluded from adjudicating the issues involving the 
Veteran's claims for entitlement to service connection for 
PTSD and an acquired psychiatric disorder.  See 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & 
Supp. 2007); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 
(2009).  This is so because the Board is taking action 
favorable to the Veteran by granting the issues at hand.  As 
such, this decision poses no risk of prejudice to the 
Veteran.  See, e.g., Bernard v. Brown, 4 Vet. App. 384 
(1993); see also Pelegrini v. Principi, 17 Vet. App. 412 
(2004); VAOPGCPREC 16-92, 57 Fed. Reg. 49, 747 (1992).

The Board observes that the medical evidence of record shows 
a number of different diagnoses for the Veteran's current 
psychiatric disorders.  Therefore, the Board has 
recharacterized his claim for service connection for major 
depressive disorder as one of entitlement to service 
connection for an acquired psychiatric disorder.  See Clemons 
v. Shinseki, 23 Vet. App. 1 (2009) (holding that when a 
claimant makes a claim, he is seeking service connection for 
symptoms regardless of how those symptoms are diagnosed or 
labeled).  As this change broadens the claim, increasing the 
disabilities for which service connection may be considered, 
and because service connection for an acquired psychiatric 
disorder is granted herein, the Board finds that this change 
does not prejudice the Veteran.  See Bernard, 4 Vet. 
App. 384.

Service connection may be granted for disability due to a 
disease or injury which was incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 
3.303.  In addition, service connection may be granted for 
any disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  

In order to establish service connection for a claimed 
disorder, the following must be shown: (1) medical evidence 
of a current disability; (2) medical, or in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed in-service disease or injury 
and the current disability.  Hickson v. West, 12 Vet. App. 
247, 253 (1999); see also Pond v. West, 12 Vet App. 341, 346 
(1999).

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a) (2009); a link, established by medical evidence, 
between current symptoms and an inservice stressor; and 
credible supporting evidence that the claimed inservice 
stressor occurred.  38 C.F.R. § 3.304(f).  The United States 
Court of Appeals for Veterans Claims has held that

[w]here it is determined, through 
recognized military citations or other 
supportive evidence, that the veteran was 
engaged in combat with the enemy and the 
claimed stressors are related to such 
combat, the veteran's lay testimony 
regarding claimed stressors must be 
accepted as conclusive as to their actual 
occurrence and no further development for 
corroborative evidence will be required, 
provided that the veteran's testimony is 
found to be "satisfactory," e.g., 
credible, and "consistent with the 
circumstances, conditions, or hardships 
of [combat] service."

Zarycki v. Brown, 6 Vet. App. 91, 98 (1993); see also 38 
U.S.C.A. § 1154(b) (West 2002); 38 C.F.R. § 3.304.  
Furthermore, if the Veteran did not engage in combat with the 
enemy or if the claimed stressors are not related to combat, 
then the Veteran's testimony alone is not sufficient to 
establish the occurrence of the claimed stressors, and his 
testimony must be corroborated by credible supporting 
evidence.  Cohen v. Brown, 10 Vet. App. 128 (1997); Moreau v. 
Brown, 9 Vet. App. 389 (1996); Dizoglio v. Brown, 9 Vet. App. 
163 (1996).  Service department records must support, and not 
contradict, the Veteran's testimony regarding non-combat 
stressors.  Doran v. Brown, 6 Vet. App. 283 (1994).

Historically, the Veteran served on active duty from May 1961 
to November 1964.  The Veteran's service personnel records 
list his military occupational specialty as an administrative 
specialist.  He was awarded the Air Force Good Conduct Medal.  
The Veteran's service personnel records also reflect that he 
served at the Lindsey Air Station with the 2nd Weather Wing 
from November 1961 through August 1963.  His service 
treatment records are silent as to any treatment for combat 
related injuries.  However, his service treatment records do 
reflect complaints of depression and nervousness.  A May 1961 
entrance examination showed that the Veteran's psychiatric 
status was normal.  In a report of medical history, completed 
at that time, the Veteran denied frequent trouble sleeping, 
frequent or terrifying nightmares, depression or excessive 
worry, and nervous trouble of any sort.  A June 1963 service 
treatment record notes the Veteran's complaints of having a 
nervous feeling in his stomach.  Another June 1963 service 
treatment record reflects that the Veteran complained of 
being mildly chronically depressed for 1.5 years.  The 
Veteran's November 1964 separation examination showed that 
his psychiatric status was normal, but indicates that the 
Veteran had nervousness due to illness in his immediate 
family.  In a report of medical history, completed at that 
time, the Veteran complained of depression or excessive 
worry.

Subsequent to service, VA treatment records from October 1989 
through April 2009 reveal regular treatment for psychiatric 
disorders, including some inpatient treatment, as well as 
treatment for alcohol and substance addictions.  In October 
1989, the Veteran reported depression and rage.  A May 1992 
record notes that the Veteran had job induced stress and that 
he was very depressed.  The Veteran was admitted to the 
hospital from March 1993 through April 1993 with complaints 
of trouble sleeping, memory difficulties, trouble focusing, 
depression, social withdrawal, hopelessness, worthlessness, 
and thoughts of death.  The diagnosis was major depression.  
The Veteran was again admitted to the hospital in August 
1995, and the diagnoses included alcohol dependence, cocaine 
abuse, and major depressive disorder.  

VA treatment records from March 1993 through August 1997 
reflect the Veteran's complaints of depression which began 
during service in Germany, paranoia, irritability, mood 
swings, feeling stressed out, social isolation, auditory 
hallucinations, anxiety, rage, trouble concentrating, 
decreased sex drive, hopelessness, anger, and flashbacks.  
The psychiatric diagnoses were major depression with mild 
psychotic features, rule out PTSD, anxiety disorder, 
somatization disorder, and rule out personality disorder.  In 
August 1997, the Veteran was admitted to the hospital with 
complaints of feeling stressed out, decreased energy, poor 
appetite, poor sleep, irritability, decreased attention and 
concentration, anhedonia, depressed mood, flashbacks, and 
nightmares.  The diagnoses were adjustment disorder with 
depressed mood and history of major depression.

VA treatment records from July 2001 through April 2009 reveal 
continued complaints of and treatment for psychiatric 
disorders.  They reflect the Veteran's complaints of poor 
sleep, nightmares, depression, social isolation, feeling 
stressed out and in a bad mood, difficulty controlling anger, 
auditory hallucinations, occasional visual hallucinations, 
irritability, anger outbursts, difficulty concentrating, loss 
of memory, thoughts of hurting others, feeling hopeless and 
helpless, passive thoughts of suicide, and paranoia.  The 
psychiatric diagnoses included anxiety disorder; dementia, 
not otherwise specified; recurrent major depressive disorder 
with psychosis; cognitive disorder, not otherwise specified; 
depressive disorder, not otherwise specified; PTSD; alcohol 
dependence; cocaine dependence; adjustment disorder with 
depression; anxiety disorder; schizoaffective disorder; 
dysthymia; and personality disorder.  In March 2002, the 
Veteran reported that, during service, he walked into his 
room and found his roommate dead after suffocating in his own 
regurgitation.  He also stated that he was not allowed to 
switch rooms after finding his roommate dead, despite his 
request for a different room.  He indicated that his 
roommate's name was N., and that he used to drink a lot.  He 
also noted that he still has nightmares about the episode.  
The diagnoses included rule out PTSD.

An April 2002 discharge summary notes that the Veteran 
reported difficulty controlling his anger and social 
isolation.  The diagnoses included substance abuse, 
substance-induced mood disorder, and history of major 
depressive disorder.  An August 2002 treatment record notes 
the Veteran's complaints of nightmares of his roommate who 
committed suicide and died in his sleep from suffocating.  
The diagnosis was rule out PTSD.  In October 2002, the 
Veteran reported that, during service, he found his roommate 
dead in their shared room after suffocating in his own 
regurgitation.  He indicated that he was not allowed to move 
to another room afterwards.  He noted that his roommate drank 
a lot.  The VA physician diagnosed PTSD, and specifically 
found that the Veteran met all of the criteria for PTSD.

A February 2003 treatment record reflects that the Veteran 
reported that, during service, he found his roommate dead 
after suffocating in his own regurgitation.  He noted that he 
was forced to remain in his room afterwards, even though he 
requested that he be moved.  He indicated that his roommate's 
name was N., and that he used to drink a lot.  He stated that 
he still had nightmares about the incident and saw N.'s face.  
An August 2003 discharge summary reflects that the Veteran 
complained of feeling stressed out and having bad moods.  The 
diagnoses were major depressive disorder secondary to 
generalized stress, polysubstance abuse, and substance-
induced mood disorder.  A May 2007 treatment record reflects 
that the Veteran reported that, during service, he saw his 
roommate dead after having suffocated in his own 
regurgitation, and that he was not allowed to move to a 
different room.  He noted nightmares and flashbacks about the 
episode.  The diagnoses were recurrent major depressive 
disorder and PTSD.  In September 2007, the Veteran was 
admitted to the hospital with complaints of depression, 
anger, irritability, social isolation, insomnia, sadness, 
feeling hopeless and helpless, paranoia, trouble 
concentrating, auditory hallucinations, memory trouble, 
difficulty getting along with others, homicidal ideation, and 
ruminations about drug use.  The diagnoses were adjustment 
reaction with depressed mood, generalized anxiety, recurrent 
major depressive disorder with psychosis, rule out cognitive 
disorder not otherwise specified, cocaine dependence, and 
alcohol abuse.

The Veteran's Social Security Administration records were 
obtained, which reflect that the Veteran began receiving 
disability benefits effective March 1993 for depression and 
anxiety.  

In various written statements, the Veteran reported that, 
during service while stationed at Lindsey Air Station in 
Wiesbaden, Germany, he found his roommate, Airman First Class 
N., laying dead in his bed with his face in his own vomit.  
He stated that N. was from Oklahoma, and that he had left 
from Japan and took a concurrent tour to Germany.  He noted 
that he still sees that image in his head.

In January 2009, the RO sent a request to the U.S. Army and 
Joint Services Records Research Center (JSRRC) for 
verification of the Veteran's reported stressor.  
Specifically, the RO requested that JSRRC verify that, on 
December [redacted], 1962, the Veteran found his roommate dead.  The 
RO noted that the Veteran's roommate was named Airman N., 
that he was killed in action, and that he was assigned to the 
2nd Weather Wing at Lindsey Air Station in Germany.  In 
response to the RO's request, the U. S. Armed Services Center 
for Research of Unit Records (CURR) responded that Sergeant 
L.J. N. of the 2nd Weather Wing died of non-hostile causes in 
Germany on April [redacted], 1962, and that no cause of death was 
given.  CURR noted that the 2nd Weather Wing was stationed at 
Lindsey Air Station in Germany during 1962.  Based on the 
information provided by the RO, CURR concluded that there was 
no documentation of the death of an Airman N. of the 2nd 
Weather Wing who was killed in action at Lindsey Air Station, 
Germany on December [redacted], 1962.

In October 2009, the Veteran underwent VA PTSD examination.  
The report reflects that the VA examiner reviewed the 
Veteran's claims file and medical records.  The examination 
report notes that the Veteran witnessed, or was confronted 
with an event that involved actual or threatened death or 
serious injury, or a threat to the physical integrity of 
himself or others, and that his response involved intense 
fear, helplessness, or horror.  The Veteran reported that he 
began experiencing problems with nightmares, sleep 
disturbance, decreased appetite, and homicidal ideation from 
1984 through 1992 while he was working as a machine operator.  
He also noted episodes of social isolation, and that he 
fought in his sleep and has inadvertently kicked his wife 
while having nightmares.  The Veteran stated that he had 
friends who he maintained telephone contact with, but that he 
no longer engaged in outside social activates anymore due to 
lack of interest and a desire to reduce the possibility of 
expressing anger on his part toward other people.  The 
Veteran reported a history of substance abuse and that he 
started drinking alcohol during service.  He noted that he 
began using illegal drugs in the early 1990's as a way to 
deal with emerging PTSD symptoms, such as nightmares and 
sleep disturbance.  The Veteran denied a history of suicide 
attempts, but noted that he has experienced suicidal ideation 
without plan or intent.  He complained of poor impulse 
control, depression, anxiety, homicidal ideation, anger 
outbursts, auditory hallucinations, memory impairment, poor 
concentration, and sleep disturbance.  With regard to his 
stressor, the examination report reflects that, during 
service, the Veteran's friend, Airman N., died of non-hostile 
causes in Germany during April 1962 while stationed at the 
Lindsey Air Station with the 2nd Weather Wing.


Mental status examination revealed the Veteran to be alert 
and cooperative with good eye contact and normal, clear 
speech.  The Veteran's thought process was goal-directed and 
his thought content was without hallucinations and suicidal 
or homicidal ideation.  The Veteran's mood was euthymic and 
his affect was appropriate.  There was no inappropriate 
behavior, the Veteran's personal hygiene was adequate, and he 
responded in a logical manner.  The examiner noted that the 
Veteran's memory was impaired, and that examination showed 
that the Veteran appeared to be in a well-advanced stage of 
cognitive decline, and that someone should be appointed on 
his behalf.  The VA examiner ultimately concluded that the 
Veteran met the DSM-IV criteria for PTSD based on the 
stressor noted above, and that his PTSD was "at least as 
likely as not caused by or a result of the traumatic 
experiences . . . that occurred during his military career."  
The examiner noted that the Veteran's symptoms began after 
these experiences and that they have caused difficulty for 
him in his life.

In October 2009, the Veteran also underwent a VA mental 
disorders examination.  The examination report reflects that 
the Veteran's claims file and medical records were reviewed.  
The Veteran complained of depression, anxiety, sleep 
disturbance, hallucinations, problems with rage, social 
isolation, loss of interest in activities, irritability, 
anhedonia, decreased appetite, feelings of hopelessness, 
fatigue and loss of energy, and homicidal ideation.  He noted 
that he started drinking alcohol during service in Germany, 
and that he drank daily to manage depressive symptoms.  He 
also indicated that he began using illegal drugs in the 
1990's to deal with PTSD symptoms.  He reported suicidal 
ideation without plan or intent.  Mental status examination 
revealed the Veteran to be alert and cooperative.  He 
maintained adequate eye contact, his thought process was 
goal-directed, and his thought content was without 
hallucinations and suicidal or homicidal ideation.  His mood 
was euthymic and his affect was appropriate.  The Veteran's 
personal hygiene was adequate.  The Veteran complained of 
auditory hallucinations and difficulty concentrating.  He 
also reported a history of homicidal ideation, but denied 
plan or intent.  He noted that he isolated himself to avoid 
acting on his thoughts.  After a thorough psychological 
evaluation, the examiner noted that the Veteran appeared to 
be in a well-advanced state of cognitive decline, and that 
someone should be appointed on his behalf.  The VA examiner 
concluded that the Veteran met the DSM-IV criteria for major 
depressive disorder, and that his major depressive disorder 
"is at least as likely as not caused by or a result of his 
military experiences."  The examiner explained that the 
Veteran's symptoms began after he was discharged from service 
and have caused difficulty for him.  

A review of the evidence of record does not show that the 
Veteran engaged in combat with the enemy.  The Veteran's 
report of separation, Form DD 214, reveals that he was 
awarded an Air Force Good Conduct Medal.  No decorations, 
medals, badges, or commendations confirming the Veteran's 
participation in combat were indicated.

As the Veteran is not shown to have participated in combat, 
the Veteran's assertions of service stressors are not 
sufficient to establish their occurrence.  Rather, a service 
stressor must be established by official service records or 
other credible supporting evidence.  38 C.F.R. § 3.304(f); 
Pentecost v. Principi, 16 Vet. App. 124 (2002); Fossie v. 
West, 12 Vet. App. 1 (1998); Cohen, 10 Vet. App. at 128; 
Doran, 6 Vet. App. at 283.  In considering whether there is 
credible supporting evidence that the claimed inservice 
stressor occurred, the Board must assess the credibility and 
weight of all the evidence, including the medical evidence.  

After a thorough review of the evidence of record, the Board 
concludes that service connection for PTSD is warranted.  The 
preponderance of the medical evidence of record shows that 
the Veteran has a current diagnosis of PTSD for VA purposes 
that has been related to a confirmed inservice stressor.  

The RO attempted to verify the Veteran's alleged stressor, 
and was able to confirm that Sergeant L.J. N. of the 2 
Weather Wing died of non-hostile causes at the Lindsey Air 
Station in Germany on April [redacted], 1962.  The Board observes 
that the RO concluded that the Veteran's stressor was not 
confirmed because "the information (name and date) [the 
Veteran] provided establishes that this is not the same 
Airman N. in [his] stressors."  A review of the RO's request 
to the JSRRC reflects that the RO reported that Airman N. 
died on December [redacted], 1962 and that he was killed in action.  
However, none of the Veteran's statements of record show that 
the Veteran ever reported that his roommate died on December 
[redacted], 1962 or that he was killed in action.  To the contrary, 
the Veteran regularly reported that his roommate was 
suffocated by his own regurgitation, and that he was found on 
his bed.  Specifically, the Veteran consistently reported 
that he found his roommate, N., laying dead in his own 
regurgitation during service with the 2nd Weather Wing while 
stationed at Lindsey Air Station in Germany.  As CURR was 
able to verify that Sergeant L.J. N. of the 2nd Weather Wing 
died of non-hostile causes at the Lindsey Air Station in 
Germany on April [redacted], 1962, and because the Veteran's 
personnel records reflect that he was also stationed at the 
Lindsey Air Station at that time, the Board concludes that 
the information provided by CURR is credible supporting 
evidence that the Veteran's reported stressor occurred, and 
the Veteran's stressor is confirmed.

In addition to a confirmed stressor, service connection for 
PTSD requires competent medical evidence of a nexus linking a 
diagnosis of PTSD to the verified stressor.  As the October 
2009 VA examiner concluded that the Veteran's PTSD is 
directly linked to the confirmed stressor of record, and no 
other medical opinion addressing the etiology of the 
Veteran's PTSD is of record, the Board concludes that service 
connection for PTSD is warranted.  Thus, as the evidence 
reveals a diagnosis of PTSD based on a confirmed stressor, 
and medical evidence linking the Veteran's current PTSD to 
the confirmed stressor, service connection for PTSD is 
warranted.  

With regard to the Veteran's claim of entitlement to service 
connection for an acquired psychiatric disorder, to include 
major depressive disorder, the Board finds that service 
connection is also warranted.  There are current diagnoses of 
major depressive disorder, anxiety disorder, adjustment 
disorder, somatization disorder, personality disorder, mood 
disorder, dysthymia, schizoaffective disorder, polysubstance 
dependence, adjustment reaction with depressed mood, 
dementia, and cognitive disorder of record.  Degmetich v. 
Brown, 104 F.3d 1328, 1333 (1997) (holding that the existence 
of a current disability is the cornerstone of a claim for VA 
disability compensation).  In addition, the Veteran's service 
treatment records reflect complaints of depression and 
nervousness during service.  See Hickson, 12 Vet. App. at 253 
(holding that service connection requires medical, or in 
certain circumstances, lay evidence of inservice incurrence 
or aggravation of a disease or injury).


Moreover, the only medical opinion of record addressing the 
issue of whether the Veteran's current psychiatric disorder 
is directly related to service is the October 2009 VA 
opinion, which concluded that the Veteran's major depressive 
disorder was "at least as likely as not caused by or a 
result of his military experiences."  In this, and in other 
cases, only independent medical evidence may be considered to 
support Board findings.  The Board may not base a decision on 
its own unsubstantiated medical conclusions.  Colvin v. 
Derwinski, 1 Vet. App. 171, 175 (1991).  Accordingly, as the 
only medical evidence of record speaking to the relationship 
between the Veteran's current acquired psychiatric disorder 
and his active duty service indicates that his psychiatric 
disorder is related to service, service connection for an 
acquired psychiatric disorder is warranted.

Thus, as the evidence reveals complaints of depression and 
nervousness during service, current diagnoses of PTSD and 
major depressive disorder, and medical nexus opinions that 
the Veteran's PTSD and major depressive disorder are related 
to service, service connection for an acquired psychiatric 
disorder is warranted.


ORDER

Service connection for PTSD is granted.

Service connection for major depressive disorder is granted.



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


